 

Exhibit 10.26

EMPLOYMENT AGREEMENT

JOHN DAWSON

EMPLOYMENT AGREEMENT (the "Agreement"), dated as of April 28, 2016, by and
between El Pollo Loco, Inc. (the "Company") and John Dawson (the "Executive").

WHEREAS, the Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment; and

WHEREAS, Executive is willing to accept employment on the terms hereinafter set
forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment; Executive Representation.

a. Employment Term. Subject to the terms and conditions set forth in this
Agreement, the term of Executive's employment under this Agreement shall
commence on May 2,2016 (the "Effective Date") and end on the first anniversary
of the Effective Date (the "Employment Term"). Notwithstanding the preceding
sentence, commencing on the first anniversary of the Effective Date and on each
anniversary thereafter (each an "Extension Date"), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto at least sixty (60) days prior written
notice before the next Extension Date that the Employment Term shall not be so
extended. For the avoidance of doubt, the term "Employment Term" shall include
any extension that becomes applicable pursuant to the preceding sentence. The
Employment Term shall terminate upon termination of Executive's employment as
set forth in Section 7.

b. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of the Executive's duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

2. Position.

a. During the Employment Term, Executive shall serve as the Chief Development
Officer and shall principally perform Executive's duties to the Company and its
affiliates from the Company's offices in the Orange County, California
metropolitan area, subject to normal and customary travel requirements in the
conduct of the Company's business. Executive shall have such authorities, duties
and responsibilities as shall be determined from time to time by the Chief
Executive Officer of the Company and reasonably consistent with those
customarily performed by a chief development officer, and the Executive shall
report directly to the Chief Executive Officer.

b. During the Employment Term, Executive will devote Executive's full business
time and best efforts to the performance of Executive's duties hereunder and
will not engage in any other business, profession or occupation (including in an
advisory capacity, consulting capacity, or otherwise) for compensation or
otherwise which would conflict with the rendition of such services either
directly or indirectly, without the prior written consent of the Board of
Directors of the Company (the "Board"); provided that Executive shall be
permitted to participate in such charitable and community-related services as
Executive may choose; provided further that in each case, and in the aggregate,
such services do not materially interfere with his duties hereunder.

3. Compensation.

a. During the Employment Term, the Company shall pay Executive a base salary
(the "Base Salary") at the annual rate of $300,000.00 and a $600.00 per month
business transportation allowance (less applicable withholding taxes), payable
in regular installments in accordance with the Company's usual payment
practices. Executive shall be entitled to such increases in Executive's Base
Salary, if any, as may be determined from time to time in the sole discretion of
the Board.

 

--------------------------------------------------------------------------------

 

b. With respect to each full calendar year during the Employment Term, Executive
shall be eligible to earn an annual bonus award (an "Annual Bonus") based on the
achievement of specified performance goals which shall be determined by the
Board in its sole discretion within ninety (90) days following the commencement
of each calendar year, with a targeted bonus equal to seventy-five percent (75%)
of Executive's then current Base Salary (the “Target Bonus”). The Annual Bonus,
if any, will be paid between January 1 and April 15 of the year following the
year to which it relates.

c. During the Employment Term, Executive shall continue to receive the business
transportation allowance and related benefits on the same terms and conditions
as Executive was entitled to receive from the Company immediately prior to the
date hereof.

4. Equity. During the Employment Term, Executive shall be eligible to
participate in the Company's equity-based compensation plan, subject to the
terms and conditions thereof.

5. Employee Benefits. During the Employment Term, Executive shall be provided,
in accordance with the terms of the Company's employee benefit plans as in
effect from time to time, health insurance, retirement benefits and fringe
benefits (collectively "Employee Benefits") on the same basis as those benefits
are generally made available to other senior executives of the Company.
Executive shall be provided with annual vacation of four (4) weeks per each 12-
month period or additional weeks on a basis consistent with Company policy.

6. Business Expenses. During the Employment Term, reasonable, documented
business expenses incurred by Executive in the performance of Executive's duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

7. Termination. The Employment Term and Executive's employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least ninety (90) days advance
written notice of any resignation of Executive's employment. Notwithstanding any
other provision of this Agreement, the provisions of this Section 7 shall
exclusively govern Executive's rights upon termination of employment with the
Company and its affiliates.

a. By the Company For Cause or By Executive's Resignation without Good Reason.

(i) The Employment Term and Executive's employment hereunder may be terminated
by the Company for Cause (as defined below) or by Executive's resignation
without Good Reason (as defined below).

(ii) For purposes of this Agreement, "Cause" shall mean action by the Executive
that constitutes misconduct, dishonesty, the failure to comply with specific
directions of the Board that are consistent with the terms hereof (after having
been given a reasonably detailed written notice of, and a period of 20 days to
cure, such misconduct or failure), a deliberate and premeditated act against the
Company or its affiliates, Executive's commission of a felony, substance abuse
or alcohol abuse which renders the Executive unfit to perform his duties, or any
breach of the covenants set forth in Section 8 of this Agreement. Any voluntary
termination of employment by the Executive in anticipation of an involuntary
termination of the Executive's employment for Cause shall be deemed to be a
termination for Cause.

(iii) If Executive's employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed calendar year;

(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive's
termination; and

(D) such Employee Benefits, if any as to which Executive may be entitled under
the employee benefit plans of the Company;

2

--------------------------------------------------------------------------------

 

(E) any additional amounts or benefits due under any applicable plan, program,
agreement or arrangement of the Company or its affiliates or pursuant to
applicable law (the amounts described in clauses (A) through (E) hereof being
referred to as the "Accrued Rights"). The Accrued Rights under this Section 7
shall in all events be paid in accordance with the Company's normal payroll
procedures, expense reimbursement procedures or plan terms, as applicable.

Following such termination of Executive's employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a), Executive shall have no further rights to any contract damages,
other compensation or any other benefits under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive's employment hereunder shall terminate
upon Executive's death and if Executive (A) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (B) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan, or
disability plan, covering employees of the Company or an affiliate of the
company (such incapacity is hereinafter referred to as "Disability").

Any question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.

(ii) Upon termination of Executive's employment hereunder for either Disability
or death, Executive or Executive's estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) The Annual Bonus that the Executive would have been entitled to receive
pursuant to Section 3(b) hereof in respect of the year in which such termination
occurs based upon the actual achievement of the performance goals, multiplied by
a fraction the numerator of which is the number of days Executive is employed by
the Company in such year, payable when such Annual Bonus would have otherwise
been payable in accordance with Section 3(b) had the Executive's employment not
terminated (the "Pro-Rata Bonus").

Following Executive's termination of employment due to death or Disability,
except as set forth in this Section 7(b), Executive or Executive's estate (as
the case may be) shall have no further rights to any contract damages, other
compensation or any other benefits under this Agreement.

c. By the Company Without Cause or by Executive's Resignation with Good Reason.

(i) The Employment Term and Executive's employment hereunder may be terminated
by the Company without Cause or by Executive with Good Reason.

(ii) For purposes of this Agreement, "Good Reason" shall mean:

(A) Executive's relocation by the Company outside Orange County, California;

(B) a material diminution of Executive’s authority, duties, title or
responsibilities as set forth in Section 2(a) hereof;

(C) a material reduction of Executive's Base Salary (as increased from time to
time) as set forth in Section 3(a) hereof; or

(D) the failure of the Company to provide or cause to be provided to Executive
any of the Employee Benefits described in Section 5 hereof; or

3

--------------------------------------------------------------------------------

 

(E) a requirement that Executive report to anyone other than the Chief Executive
Officer; provided that none of the events described in clauses (A) through (E)
of this Section 7(c)(ii) shall constitute Good Reason unless Executive shall
have notified the Company in writing describing the event which constitutes Good
Reason within thirty (30) of the initial occurrence of such event and then only
if the Company shall have failed to cure such event within thirty (30) days
after the Company's receipt of such written notice.

(iii) If Executive's employment is terminated by the Company without Cause
(other than by reason of death or Disability), or by Executive with Good Reason,
Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) the Pro-Rata Bonus; and

(C) subject to Executive's execution of a general release of claims in a form
reasonably determined by the Company (the "Release"), the expiration of the
applicable revocation period with respect to such Release within sixty (60) days
following the date of termination and Executive's continued compliance with the
provisions of Sections 8 and 9, continued payment of the Base Salary in
accordance with the Company's normal payroll practices for a period of twelve
(12) months following the date of such termination, which shall commence on the
sixtieth (60th) day following such termination (with the first payment equal to
the cumulative amount that would have been paid in such initial sixty (60) day
period); provided that aggregate amount described in the clause (C) shall be in
lieu of any other cash severance or termination benefits payable to Executive
under any other plans, programs or arrangements of the Company or its
affiliates.

Following Executive's termination of employment by the Company without Cause
(other than by reason of Executive's death or Disability) or by Executive's
resignation with Good Reason, except as set forth In this Section 7(c),
Executive shall have no further rights to any contract damages, other
compensation or any other benefits under this Agreement.

d. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive's death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 1l(g) hereof. For purposes of this Agreement, a "Notice of Termination"
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

8. Non-Interference/Non-Solicitation. Executive acknowledges and recognizes that
in the course of performing services for the Company, Executive will have access
to certain confidential and proprietary information of the Company and its
affiliates that is extremely valuable to the Company and its affiliates and is
not known to the general public. Accordingly, Executive agrees as follows:

a. Executive agrees that during the term of employment and until the first
anniversary of the date of termination of Executive's employment with the
Company or any subsidiary of the Company, as the case may be (the "Restricted
Period"), the Executive will not directly or indirectly, use any Company
Confidential Information (as defined in Section 9) to interfere with business
relationships (whether formed before or after the date of this Agreement)
between the Company or any of its affiliates and customers, suppliers, partners,
members or investors of the Company or its affiliates.

b. Executive further agrees that during the Restricted Period, Executive will
not, directly or indirectly, (i) solicit or encourage any employee of the
Company or its affiliates to leave the employment of the Company or its
affiliates, (ii) solicit or encourage to cease to work with the Company or its
affiliates any consultant then under contract with the Company or its
affiliates; provided, however, that general advertising not directed
specifically at employees of the Company or any affiliate shall not be deemed to
violate this Section 8(b).

c. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
any restriction contained in this Agreement is an unenforceable restriction
against Executive, the provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

9. Confidentiality. Executive will not at any time (whether during or after
Executive's employment with the Company) disclose or use for Executive's own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association,

4

--------------------------------------------------------------------------------

 

corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries or affiliates, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally, or of any
subsidiary or affiliate of the Company ("Company Confidential Information"),
provided that the foregoing shall not apply to information which is not unique
to the Company or which is generally known to the industry or the public other
than as a result of Executive's breach of this covenant: provided further that
the foregoing shall not apply when Executive is required to divulge, disclose or
make accessible such information by a court of competent jurisdiction or an
individual duly appointed thereby, by any administrative body or legislative
body (including a committee thereof) having supervisory authority over the
business of the Company, or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order Executive to divulge,
disclose or make accessible such information. Executive agrees that upon
termination of Executive's employment with the Company for any reason, he will
return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company and its affiliates, except that he
may retain personal notes, notebooks and diaries that do not contain Company
Confidential Information of the type described in the preceding sentence.
Executive further agrees that he will not retain or use for Executive's account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.

10. Specific Performance. Executive acknowledges and agrees that the Company's
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would be inadequate and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company shall be entitled to cease making
any payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

11. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party. This Agreement may
not be altered, modified, or amended except by written instrument signed by the
parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company. Such
assignment shall become effective when the Company notifies the Executive of
such assignment or at such later date as may be specified in such notice. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such successor company, provided that any
assignee expressly assumes the obligations, rights and privileges of this
Agreement.

f. Successors Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below Agreement, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

5

--------------------------------------------------------------------------------

 

If to the Company:

El Pollo Loco, Inc.

3535 Harbor Boulevard

Suite 100

Costa Mesa, CA 92626

Attn: President

If to Executive: To the most recent address of Executive set forth in the
personnel records of the Company.

h. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

i. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

j. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), to the extent subject thereto, and accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
the Company for purposes of any payments under this Agreement which are subject
to Section 409A of the Code until the Executive has incurred a "separation from
service" from the Company within the meaning of Section 409 A of the Code.

Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following an Executive's
separation from service shall instead be paid on the first business day after
the date that is six months following the Executive's separation from service
(or, if earlier, the Executive's date of death). To the extent required to avoid
an accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to the Executive under the Agreement shall be paid to Executive on
or before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in kind
benefits provided to Executive) during one year may not affect amounts
reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code from applying to any such
payment.

k. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

/s/ JOHN DAWSON

JOHN DAWSON

4/28/16

 

EL POLLO LOCO, INC.

 

By:

/s/ Stephen J. Sather

 

Name: Stephen J. Sather

 

Title: President

 

6